Citation Nr: 0408013	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel












INTRODUCTION

The veteran had active service from October 1989 to July 1993 
with 3 years, 3 months and 15 days of prior active service.

This appeal arises from a February 2002 rating decision of 
the Detroit, Michigan Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  In this case, the Board remanded the 
veteran's claim in January 2004 for the RO to consider the 
application of the provisions of 38 C.F.R. § 3.655 in the 
readjudication of the veteran's claim for non-service 
connected pension benefits.  A rating decision, which 
included a consideration of the provisions of section 3.655, 
was issued in February 2004.  

38 C.F.R. § 19.31 provides that the RO will issue a 
supplemental statement of the case (SSOC) if, pursuant to a 
remand of the Board, it develops the evidence or cures a 
procedural defect (as is the case here), unless one of 
following two exceptions applies: 1) the only purpose of the 
remand is to assemble records previously considered by the 
RO; or 2) the Board specifies in the remand that a SSOC is 
not required.  Neither exception applies in the instant 
circumstance.  In fact, as part of the January 2004 remand, 
it was specifically noted that the RO should provide the 
veteran with a SSOC as well as give the veteran a chance to 
reply if the decision remained adverse to him.  Although the 
February 2004 rating decision continued the denial of the 
veteran's pension claim, the RO failed to issue a 
supplemental statement of the case.  

Accordingly, in light of the foregoing, the veteran's claim 
is remanded to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the RO should issue a 
supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§3.655 (2003) and 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The 
veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




